Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims
This is in response to applicant’s filing date of December 18, 2019. Claims 1-8 are currently pending.
                                                   Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2018-239367, filed on December 21, 2018.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                      Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "an automated driving instruction unit", "a destination setting unit", "a position specifying unit", and "an automated driving control unit" in claims 1, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	                                                   Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US-20190291744-A1) (“Mimura”), and further in view of  Halder et al (US-20170297576-A1) (“Halder”)
As per claim 1, Mimura discloses a vehicle control device (Figure 1):
 an automated driving instruction unit configured to instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0076] and [0088] which discloses “the predetermined operation is an occupant's operation of pressing the exchangeable mode setting switch 32. When the exchangeable mode setting switch 32 is pressed, the mode setter 124 acquires information indicating that the exchangeable mode setting switch 32 is pressed.”);
 a destination setting unit configured to set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which discloses “a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.”);
a position specifying unit configured to specify a travel position of the host vehicle (Mimura at Para. [0100] which discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”); and
 an automated driving control unit configured to set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”);
 wherein the automated driving control unit (Mimura at Para. [0060] discloses “response to an instruction from the automated driving controller 100”.):
 sets the automated driving state to a first automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is set by the destination setting unit (Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
 sets the automated driving state to a second automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is not set by the destination setting unit (Mimura at Para. [0066] which discloses “behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
Mimura does not explicitly disclose transitioning from a first to a second driving state when a “current travel position lies outside of the travel route”. 
Halder in the same field of endeavor discloses controlling and operating a vehicle in one or more driving states. Halder discloses various state change criteria for transitioning from a first driving state to a second driving state. See Abstract and Figure 1.
In particular Halder a process that causes the automated driving state to transition from the first automated driving state to the second automated driving state, in a case that a current travel position lies outside of the travel route during the travel control in the first automated driving state (Halder at Figure 1 and Para. [0014] which discloses “[d]riving state 104 can correspond to a lane change driving state to which the vehicle can transition if conditions in the vehicle surroundings dictate that the vehicle should change lanes from its current lane. For example, if the vehicle determines that traffic in its current lane is slowing down, and traffic flow in another lane is faster than the traffic in the vehicle's current lane, the vehicle can automatically transition from driving state 102 to driving state 104. Further, when the travel lies outside the travel route corresponds to “operating 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the state-based operations for vehicles of Halder, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the state-based operations of Halder with the vehicle controller of Mimura because it would cause the controller to “effectively adapt to many different conditions encountered by the vehicle”. Halder at Para. [0003].
As per claim 2, Mimura and Halder disclose a vehicle control device wherein:
 after the automated driving state has transitioned from the first automated driving state to the second automated driving state (Halder at Figure 2, decision block 206), the destination setting unit generates a new travel route to the destination (Halder Para. [0023] which discloses “if the vehicle determines that traffic conditions on the vehicle's current route or other occurrences warrant a change in the vehicle's current route to its final destination, process 200 can proceed from step 208 to 202, and the vehicle's current route can be modified at 202 based on the traffic conditions or other occurrences.”); and  
 in a case that the current travel position lies inside of the new travel route, the automated driving control unit causes the automated driving state to transition from the second automated driving state to the first automated driving state (Halder at Figure 1, change lane state 104, and Para. [0014] which discloses “vehicle can operate in driving state 104 until the lane change is complete, at which point it can transition back to driving state 102.”).  
As per claim 3, Mimura and Halder disclose a vehicle control device further comprising a notification unit configured to issue a notification to the vehicle occupant that the automated driving state will be changed when the automated driving state transitions (Mimura at Para. [0092] discloses providing a notification “the mode setter 124 prompts exchange of an occupant by causing the HMI 30 to output a warning.”  Further in   Para. [0054] discloses that “HMI 30 includes an exchangeable mode setting switch 32, a displayer 34, various display devices, speakers, buzzers, touch panels, switches, and keys. The displayer 34 is, for example, a so-called touch panel which is formed integrally with an input operator.”.) 
As per claim 4, Mimura and Halder disclose a vehicle control device wherein the automated driving control unit:
 sets a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
 determines whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the 
 in a case that the host vehicle is traveling outside of the recommended lane, causes the automated driving state to transition from the first automated driving state to the second automated driving state (Halder at Para. [0030] which discloses “operating the vehicle in the second driving state comprises changing the vehicle from driving in the first lane to driving in the second lane.”); and
 in a case that a lane change control into the recommended lane is performed in the second automated driving state, causes the automated driving state to transition to the first automated driving state (Halder at Para. [0025] which discloses “the input to return to the normal driving state can comprise an automatic determination by the vehicle to return to the normal driving state”.).  
As per claim 5, Mimura and Halder disclose a vehicle control device wherein the automated driving control unit:
 sets a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
 determines whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the 
 estimates a remaining distance from the travel position to a branching point of the recommended lane, or a remaining time from the travel position to the branching point (Mimura at Para. [0068] which discloses “[w]hen the vehicle reaches a position a predetermined distance (which may be determined depending on an event type) prior to a switching point of the recommended lane, the behavior plan creator 123 starts a lane change event, a branching event, a merging event, or the like.”);
 in a case that the remaining distance is longer than a predetermined distance, or in a case that the remaining time is longer than a predetermined time period, and in a case that the host vehicle is traveling outside of the recommended lane, maintains the automated driving state in the first automated driving state (Mimura shows a first driving mode called constant-speed running (Fig. 3) and in Para. [0066] discloses “constant-speed running event in which a vehicle runs in the same running lane at a constant speed, a following running event in which a vehicle runs to follow a preceding vehicle, a lane change event, a merging event, a branching event”); and
 in a case that the remaining distance is shorter than the predetermined distance, or in a case that the remaining time is shorter than the predetermined time period, and in the case that the host vehicle is traveling outside of the recommended lane, causes the automated driving state to transition from the first automated driving state to the second automated driving state (Halder at 
As per claim 6, Mimura and Halder disclose a vehicle control device wherein the automated driving control unit:
 sets a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
 determines whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”);
 in a case that the host vehicle is traveling outside of the recommended lane, performs a lane change control into the recommended lane (Mimura at Para. [0113] which discloses “operation buttons B1 to B7 are buttons for performing a lane change event, a branching event in which the vehicle is caused to branch in a branching zone immediate before, a merging event in which the vehicle is caused to merge to a main lane from a merging lane, an overtaking event, a running event with acceleration in which the vehicle is caused to accelerate with predetermined 
in a case that the destination is deleted or changed during the lane change control, determines whether to stop or continue the lane change control based on a degree of progress of the lane change (Halder at Para. [0026] which discloses “State-based decision making process block 306 can determine whether to remain in a current driving state, whether to transition out of the current driving state and/or into which driving state to transition (e.g., a lane change driving state, an emergency vehicle avoidance driving state, and a close cut-in driving state, among others).”).  
As per claim 7, Mimura discloses a vehicle control device (Figure 1), comprising:
  an automated driving instruction unit configured to instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0076] and [0088] which discloses “the predetermined operation is an occupant's operation of pressing the exchangeable mode setting switch 32. When the exchangeable mode setting switch 32 is pressed, the mode setter 124 acquires information indicating that the exchangeable mode setting switch 32 is pressed.”);
 a destination setting unit configured to set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which 
 a position specifying unit configured to specify a travel position of the host vehicle (Mimura at Para. [0100] which discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”);
 an automated driving control unit configured to set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”); and
 a notification unit configured to issue a notification to the vehicle occupant (Mimura at Para. [0092] discloses providing a notification “the mode setter 124 prompts exchange of an occupant by causing the HMI 30 to output a warning.”  Further in   Para. [0054] discloses that “HMI 30 includes an exchangeable mode setting switch 32, a displayer 34, various display devices, speakers, buzzers, touch panels, switches, and keys. The displayer 34 is, for example, a so-called touch panel which is formed integrally with an input operator.”.);
  wherein the automated driving control unit (Mimura at Para. [0060] discloses “response to an instruction from the automated driving controller 100”.):
  sets the automated driving state to a first automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is set by the destination setting unit (Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
 sets the automated driving state to a second automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is not set by the destination setting unit (Mimura at Para. [0066] which discloses “behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
Mimura does not explicitly disclose lane change control at a first and second driving state.
Halder in the same field of endeavor discloses controlling and operating a vehicle in one or more driving states. Halder discloses various state change criteria for transitioning from a first driving state to a second driving state. See Abstract and Figure 1.
In particular Halder a process that performs a lane change control in the first automated driving state and the second automated driving state (Halder at Figure 1 and Para. [0014] which discloses “[d]riving state 104 can correspond to a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the state-based operations for vehicles of Halder, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the state-based operations of Halder with the vehicle controller of Mimura because it would cause the controller to “effectively adapt to many different conditions encountered by the vehicle”. Halder at Para. [0003]
 wherein the notification unit issues a first notification in a case that the lane change control is suspended in the first automated driving state (Mimura at Para. [0100] discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”), and issues a second notification that differs from the first notification in a case that the lane change control is suspended in the second automated driving state (Mimura at Para. [0115] which discloses “the behavior plan creator 123 limits execution of the received event (Step S304). In this case, the behavior plan creator 123 may cause the HMI 30 to output information indicating that execution of the received event is limited.”).  
As per claim 8, Mimura discloses a vehicle control device (Figure 1:
 an automated driving instruction unit configured to instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0076] and [0088] which discloses “the predetermined operation is an occupant's operation of pressing the exchangeable mode setting switch 32. When the exchangeable mode setting switch 32 is pressed, the mode setter 124 acquires information indicating that the exchangeable mode setting switch 32 is pressed.”);
 a destination setting unit configured to set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which discloses “a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.”); and
 an automated driving control unit configured to set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”);
wherein the automated driving control unit (Mimura at Para. [0060] discloses “response to an instruction from the automated driving controller 100”.):
 sets the automated driving state to a first automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is set by the destination setting unit (Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
 sets the automated driving state to a second automated driving state, in a case that the automated driving instruction unit has instructed the initiation of automated driving in a state in which the destination is not set by the destination setting unit (Mimura at Para. [0066] which discloses “behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
 Mimura does not explicitly disclose prohibiting a course changing operation while in a first driving state.
Halder in the same field of endeavor discloses controlling and operating a vehicle in one or more driving states. Halder discloses various state change criteria 
In particular Halder a process that prohibits a course changing operation by the first automated driving state, in a case that the destination is canceled or changed during the travel control in the first automated driving state (Halder at Para. [0013] discloses that on a planned route that vehicles “remain in driving state 102 as long as conditions in its surroundings do not dictate that transition to another state is warranted (e.g., as long as objects or obstacles, or other conditions in the vehicle's surroundings, do not prevent the vehicle from following its initial route/plan).”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the state-based operations for vehicles of Halder, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the state-based operations of Halder with the vehicle controller of Mimura because it would cause the controller to “effectively adapt to many different conditions encountered by the vehicle”. Halder at Para. [0003]
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al (US-20190220027-A1) discloses a vehicle control device having a first and second automated driving system (13, 23) at Figure 1. As shown in 
Abe et al (US-20170308094-A1) discloses a vehicle controller that autonomously controls at least one of speed control and steering control to allow a vehicle to travel along a route to a destination. See at least the Abstract. In particular, Abe discloses the creation of new routes so that a vehicle arrives to a chosen destination at an estimated time. See Figure 12 and Paras. [0138] – [0140]
Ichikawa et al (US-20130110343-A1) discloses a driving assistance device where the vehicle can be driving at first driving state (S22) and second driving state (S24) based on a destination setting.  See Abstract and Figure 2.
Chowanic et al (US-6175803-B1) discloses a vehicle controller where a selected route, as selected using a destination unit, is monitored to keep the position of the vehicle within the planned route. As shown in Figure 2 a new route is generated when the vehicle is off route (23). See Abstract and discussion of Figure 2 at Column 2, lines 53-65.
                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas G Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661